                   Case 1:18-cr-00527-KMW Document 171 Filed 12/27/19 Page 1 of 1



          SULLIVAN & CROMWELL LLP
                        TELEPHONE , 1-2 12-558-4000
                                                                                                               125(!/J~~
                         FACSIMILE , 1-212-558-3588
                              WWW .SULLCROM .COM
                                                                 -                             JVe.w o/M'kJ JVe.w o/M'k 1000/J-2/J.98

                             ' ~~©~U~~w
                                                                                                       LOS ANGELES • PALO ALT O • WASHINGTON , O.C .

                                                                                                        BR USSELS   • FRANKFURT • LONDON • PARIS

                                                                                                               BEIJING • HONG KONG • TOKYO

                                   Ol    JAN         1010                                                           M EL BOURNE • SYDNEY

                                                             I

                               CHAMBERS Of KIM:~~ - WOOD l
                                         u.s.o.J.-S. · · ·           -
                              1
                                                        USDC ~DNY
                                                        DOCUMENT            I ecember 27, 2019
                                                        ELECTRONICALLY FILED
                  ViaECF                  DOC#:
                  The Hon orable Kimba M: ~~JE FILED:
                                                                                <   z-=1-t~D
                  United States District Cour ror the
                  Southern District of New York
                                                                                                                MEMO ENDORSED-
                  500 Pearl Street
                  New York, New York 10007

                                     Re:           United States v. Martique Mcgriff, 18 CR 527 (KMW) (S.D.N.Y.)

                  Dear Judge Wood:

                                 I represent the defendant Martique Mcgriff in the above-referenced case,
                  for which we currently have a sentencing date of January 29, 2020 at 11 a.m. I write to
                  request a two-month adjournment of Mr. Mcgriff's sentencing date to a date and time
                  convenient for Your Honor. This is the second request for an adjournment of Mr.
                  Mcgriff's sentencing date, which was originally scheduled for November 14, 2019.
                  While we have received some of the records requested by the defense relating to Mr.
                  Mcgriff's background, we are still waiting to receive several additional sets ofrecords
                  which are necessary to prepare Mr. Mcgriff' s sentencing submission.

     ~ ~ '("\ c. i ~    ·1   s a..oCJ o uc N.. ~ ~                   Ha n:. h. ;15 ,
a.c~o, o..-t- JI : DO o •""" .         ~+e.~~""½                     su   \.:,n\isS,\SY'\              Respectfully submitted,
, s ~ b j Mc,. re.~ f \ . G () V .JV\ f'\ f'V'..(. ~                      $ '-l ~ 1'1\1 ss i .:,-r"I
                                                                                                       Isl Nicole Friedlander
·, ~ d-.l.U b j   MA re.\.\ I%'".                                                                      Nicole Friedlander



                                                                                    SOORDERED:                       N.Y.,N.Y.             ,J,fz.o

                                                                                           KIMBA M. WOO                       -
                                                                                                   U.S.D.J.
